          Case 7:14-cr-00788-NSR Document 117 Filed 03/22/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                              x
 UNITED STATES OF AMERICA,                    :

        -against-                             :                        14 Cr. 788 (NSR) -01

 OMAR DIAZ PALMER,                            :                        ORDER

                              Defendant       :
                                              x

 Hon. Nelson S. Roman, United States District Judge:

        The Defendant, OMAR DIAZ PALMER, (Reg. No. 71471-054) anticipates filing a

 motion for home confinement pursuant 18 U.S.C. § 3624 and/or compassionate release pursuant

 to 18 U.S.C. § 3582(c)(1)(A), based on compelling medical reasons which will place his medical

 condition at issue,

      It is hereby ORDERED that the Bureau of Prisons release to Defendant's

  counsel of record, Howard E. Tanner, Esq., within five business days of

 this Order:

                (1) Defendant's complete medical records from the time he entered into the

                custody of the Bureau of Prisons to the present, and

                (2) Any documents or other records relating to the Bureau of Prisons' designation

                of the Defendant as "high risk" in regard to the ongoing COVID-19 pandemic.



SO ORDERED:

                                                     __________________________
                                                     Hon. Nelson S. Roman
                                                     United States District Court Judge
Dated: March 22 , 2021
White Plains, New York




        3/22/2021
